Citation Nr: 0300760	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  97-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a 
fracture of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to 
September 1959.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
denied the benefit sought.  Following receipt of the 
veteran's timely appeal, the Board remanded the case back 
to the RO for additional development in September 2000.  
After the case was returned to the Board, additional 
evidentiary development was still deemed necessary.  
Accordingly, pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)), the Board undertook to schedule 
the veteran for an additional VA rating examination in 
order to attempt to establish the etiology of his 
diagnosed residuals of a left hand fracture.  The 
examination was completed as requested, and the veteran 
was provided with all required notice.  The case is now 
ready for adjudication.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran is objectively shown to have residuals of 
healed fractures of the left third and fourth metacarpals.  

3.  Objective medical evidence associated with the 
veteran's claims file contains opinions suggesting a nexus 
or link between the veteran's active service and his 
residuals of a fracture of the left hand.  



CONCLUSION OF LAW

The veteran's residuals of a fracture of the left hand 
were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently maintains that he incurred a 
fracture to his left hand when he was involved in a 
motorcycle accident in service in 1958, and that he 
currently suffers from residuals of that fracture.  
Accordingly, he feels that service connection for 
residuals of a fracture of the left hand is warranted.  In 
such cases, the VA has a duty to assist the veteran in 
developing facts which are pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the 
duty to assist.  The provisions of the VCAA apply to all 
claims for VA benefits, to include claims involving 
entitlement to increased ratings and for service 
connection.  

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments were effective from 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii).  The VA stated that 
"provisions of this rule merely implement the VCAA, and do 
not provide any right other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions are 
likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate 
his or her claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002).  This assistance 
specifically includes obtaining all relevant records, 
private or public, adequately identified by the claimant 
with proper authorization for their receipt; obtaining any 
relevant evidence in federal custody; and obtaining a 
medical examination or opinion where such is necessary to 
make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests 
with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  The VCAA also includes new 
notification provisions.  Specifically, it requires the VA 
to notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  As part of the 
notice, VA is required to inform the claimant and the 
claimant's representative which evidence is to be provided 
by the claimant, and which evidence, if any, VA will 
attempt to obtain for the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring the VA 
to notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  

In the present case, the Board finds that the VA's 
redefined duty to notify and assist the veteran has been 
fulfilled with respect to the issues addressed here.  The 
Board finds that the veteran has been provided with 
adequate notice of the evidence needed to substantiate his 
claim for entitlement to service connection for residuals 
of a fracture of the left hand.  The veteran has been 
provided with notice of what evidence the VA would obtain, 
and the evidence he was to provide with respect to his 
claim for service connection.  In that regard, the Board 
concludes that the discussions as contained in the initial 
rating decision, in the subsequent statement and 
supplemental statements of the case, and in correspondence 
to the veteran dated in June 1995, August 1985, May 2002, 
October 2002, and December 2002 have provided him with 
sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim.  The Board finds that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his 
claim for service connection, and what evidence was 
necessary to show that the residuals of a left hand 
fracture were incurred in service.  He was informed of 
what evidence the VA would attempt to obtain, and what 
evidence he was responsible for providing.  In addition, 
via the above-captioned correspondence, the veteran was 
advised of the relevant statutes and regulations as were 
applicable to his claim, and of his rights and duties 
under the VCAA.  

With respect to assistance with evidentiary development, 
the Board notes that the RO has requested all available 
clinical treatment records as identified by the veteran.  
To that end, the Board concludes that all relevant facts 
have been properly developed, and that all evidence 
necessary for an equitable disposition of the issue of 
entitlement to service connection for residuals of a 
fracture of the left hand has been identified and 
obtained.  The evidence of record includes the veteran's 
service medical records, post-service clinical treatment 
records, reports of VA rating examinations, and statements 
made by the veteran in support of his claim.  In addition, 
the Board observes that the veteran declined the 
opportunity to appear before either a Hearing Officer or 
Board Member in order to present testimony at a personal 
hearing.  Further, the Board recognizes that the veteran 
has alluded to additional private clinical treatment 
records dating to the 1960s, and that those records have 
not been obtained.  Even so, such records would only be 
relevant to the establishment of service connection, and 
in light of the Board's determination here, there is no 
prejudice to the veteran if those records were not 
properly sought.  

The Board notes that pursuant to the directives contained 
in its Development Memorandum, the veteran was afforded a 
VA rating examination for the express purpose of 
determining whether any diagnosed residuals of a fracture 
to the left hand were incurred as a result of his active 
service.  The rating examination was conducted, and the 
examiner addressed the specific questions as requested by 
the Board to the extent practicable.  Accordingly, in 
light of the foregoing, the Board concludes that 
scheduling the veteran for further rating examinations 
would likely result in unnecessary delay, and would not 
add anything of substance to the evidentiary record.  The 
Board is unaware of any additional relevant evidence which 
is available in connection with the claim involving 
entitlement to service connection for residuals of a 
fracture of the left hand, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claim in 
that regard.  Therefore, the Board finds that no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.

Generally, service connection may be granted for a 
disability resulting from a disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2002).  While the VCAA 
has eliminated the well-grounded claim requirement, 
however, the claimed disability or disease must still be 
shown to exist by a medical diagnosis.  Further, a medical 
nexus must still be established between the claimed 
disability and an injury or disease incurred in service, 
or otherwise due to a service-connected disability.  

A review of the veteran's service medical records fails to 
disclose any specific mention of any fracture or other 
injury involving his left hand.  In March 1958, the 
veteran was involved in a serious motorcycle accident in 
which he sustained a life-threatening skull fracture.  
Lacerated brain tissue and spinal fluid were drained from 
the wound, and the veteran was subsequently fitted with a 
small prosthetic plate in his forehead.  He had several 
other deep lacerations about his face, and he suffered 
from some form of intermittent or temporary psychiatric 
dementia as a result of the injury.  While the service 
medical records primarily address the head injury, 
reference was made in the original hospital emergency room 
report that the veteran suffered multiple, but 
unspecified, abrasions and contusions in addition to the 
head injury.  As noted, the left hand was not specifically 
noted.  

Contemporaneous clinical treatment records do not reflect 
any treatment or complaints involving the veteran's left 
hand.  In July 1995, the veteran underwent a VA rating 
examination in which he reported having sustained a 
fracture to his left hand at the time of the 1958 
motorcycle accident.  On examination some puffiness on the 
back of the left hand was indicated, but no other 
deformity or abnormality was noted.  The examiner 
concluded with a diagnosis of status-post motorcycle wreck 
with fractured left hand.  No X-rays were conducted at 
that time, and there is no indication that the examiner 
based his opinion on anything other than the veteran's 
self-reported history. 

The report of a January 1999 VA rating examination 
discloses that the veteran had no definite recollection of 
a left hand or left shoulder injury.  According to the 
veteran when he awoke following his 1958 accident, he had 
a long cast on his left arm, however.  The veteran also 
reported that during cold weather, his left hand bothered, 
although he was observed to have good functional use of 
his hand.  The examiner noted the veteran's history of a 
motorcycle accident as reflected in the previous 
examination report of July 1995, and noted the puffiness 
that had been present at that time.  On examination, the 
veteran was shown to have full range of motion in his 
fingers, and was able to make a fist.  He could close the 
thumb and remaining fingers satisfactorily, and no 
redness, heat, swelling, or deformity were noted.  Grip 
strength was considered to be within normal limits.  X-ray 
reports of the left hand disclosed a healed fracture of 
the fourth metacarpal. There was light dorsal angulation 
and slight foreshortening of the metacarpals evident.  The 
hand was otherwise normal.  In the diagnosis, the examiner 
stated that the service medical records did not disclose 
any left hand fracture, although the X-ray diagnosis was 
healed fracture of the fourth metacarpal.  

Pursuant to the Board's Development Memorandum of June 
2002, the veteran was afforded an additional VA rating 
examination in November 2002.  The examiner noted the 
veteran's self-reported history of having sustained a 
fracture to the left hand, and complaints of being unable 
to lift heavy objects with the left hand.  On examination, 
there was an increased prominence in the mid-metacarpal 
region at about the level of the third and fourth 
metacarpals with increased prominence there.  There was 
also some generalized edema of the left hand.  The veteran 
was shown to have full extension in all fingers, and 
greater than 90 degrees of flexion.  The examiner noted 
that the veteran complained of pain in he active range of 
motion as well as slightly decreased grip strength.  There 
was also no evidence of rotation or malalignment of the 
digits of the left hand.  X-rays disclosed some mild 
degenerative changes of the distal interphalangeal joints.  
There was also evidence of healed fractures of the third 
and fourth metacarpals.  The examiner concluded with a 
diagnosis of chronic hand pain and swelling with a history 
of a healed fourth metacarpal fracture.  The examiner went 
on to state that painful flare-ups would alter the 
veteran's grip strength, coordination, or range of motion.  
In addition, the examiner stated that based on the 
veteran's self-reported history alone, there would be no 
doubt of service incurrence of the residuals of a left 
hand fracture.  He noted however, that there were no 
documented instances of treatment or diagnoses in service 
or afterward which involved treatment for any left hand 
fracture or related injury.  In any event, the examiner 
offered that he had encountered numerous cases of multiple 
trauma such as the veteran had experienced in 1958, and 
stated that it was entirely possible that the veteran's 
residuals of a left hand fracture could have been incurred 
in the 1958 accident, and appears to suggest that the 
veteran's healed residuals of a fracture were not 
inconsistent with such an injury.  The examiner qualified 
his statement by offering that the left hand fracture 
could also have been caused by some other event.  

The Board has evaluated the foregoing, and after resolving 
all reasonable doubt in the veteran's favor, concludes 
that the evidence supports a grant of service connection 
for residuals of a fracture of the left hand.  As a 
preliminary matter, the Board fully recognizes that the 
veteran's service medical records are negative for any 
specific mention of a fracture to the left hand.  They do 
mention multiple abrasions and contusions, and given the 
seriousness of the veteran's head injuries, the Board 
finds that it was highly possible that such lesser 
injuries such as involving the left hand could have gone 
unreported.  

In addition, the Board notes that the post-service 
clinical treatment records are negative for any indication 
of a left hand fracture.  In that regard, the absence of 
any treatment or complaints pertaining to the left hand 
well after service could serve to support the veteran's 
contention that the fracture was incurred in service.  
Most significant here is the report of the November 2002 
rating examination in which the examiner offered his 
opinion that while the veteran's records did not reflect 
an in-service left hand injury, the nature of the 1958 
accident was such that an injury to the left hand such as 
the veteran experienced could have been possible.  
Moreover, the examiner appears to suggest that the healed 
fracture of the fourth metacarpal was consistent with the 
type of injury the veteran claimed to have sustained in 
service.  

Accordingly, based on the foregoing, and after resolving 
all reasonable doubt in the veteran's favor, the Board 
concludes that the evidence supports a grant of service 
connection for residuals of a fracture of the left hand.  
To that extent, the veteran's appeal is granted.  


ORDER

Service connection for residuals of a fracture of the left 
hand is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

